Name: 82/340/EEC: Commission Decision of 7 May 1982 authorizing the French Republic to permit temporarily the marketing of field pea seed not satisfying the requirements of Council Directive 66/401/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-03

 Avis juridique important|31982D034082/340/EEC: Commission Decision of 7 May 1982 authorizing the French Republic to permit temporarily the marketing of field pea seed not satisfying the requirements of Council Directive 66/401/EEC Official Journal L 153 , 03/06/1982 P. 0031 - 0031*****COMMISSION DECISION of 7 May 1982 authorizing the French Republic to permit temporarily the marketing of field pea seed not satisfying the requirements of Council Directive 66/401/EEC (82/340/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Commission Directive 81/126/EEC (2), and in particular Article 17 thereof, Having regard to the request submitted by the French Republic, Whereas in France the production of field pea (Pisum sativum L.) seed of the varieties Amino and Finale, type proteagineous, satisfying the requirements as to germination capacity laid down in Directive 66/401/EEC has been insufficient in 1981 and is not adequate to supply the needs of that country; Whereas it has not been possible to cover these needs satisfactorily by the use of certified seed from other Member States, or even from non-member countries, satisfying all the requirements laid down in the said Directive; Whereas the French Republic should therefore be authorized to permit, for a period expiring on 30 June 1982, the marketing of seed of the abovementioned species of a category which satisfies less stringent requirements; Whereas it appears desirable also to authorize other Member States which are able to supply France with this seed not complying with the requirements of the Directive to permit the marketing of such seed, provided that it is intended exclusively for France; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized to permit, until 30 June 1982, the marketing in its territory of a maximum of 7 000 tonnes of field pea (Pisum sativum L.) seed of the varieties Amino and Finale of the category 'certified seed, first generation' not satisfying the requirements with regard to minimum germination capacity laid down in Annex II to Directive 66/401/EEC, provided that the following requirements are satisfied: (a) the germination capacity shall be at least 70 % of pure seed; (b) the official label shall bear the following endorsements: - 'Minimum germination capacity 70 %', - 'Intended exclusively for France'. Article 2 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 1, the marketing in their territories of a maximum of 7 000 tonnes of field pea (Pisum sativum L.) seed of the varieties Amino and Finale, provided that such seed is intended exclusively for France. The official label shall state: 'Intended exclusively for France'. Article 3 The Member States shall notify the Commission before 31 October 1982 of the quantities of seed marketed in their territories pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 7 May 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 67, 12. 3. 1981, p. 36.